Citation Nr: 1810276	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and unspecified anxiety disorder.

2.  Entitlement to service connection for head injury residuals. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

	

ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves with a period of active duty for training (ACDUTRA) from July to October 1979.  He additionally served various periods of ACDUTRA and inactive duty for training (INACDUTRA) from October 1979 through November 1995.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was later transferred to the Roanoke, Virginia RO.  In March 2016, in support of this claim, the Veteran testified at a hearing before a now retired Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

This case was previously before the Board in April 2016 and July 2017 and remanded for additional development.   


FINDING OF FACT

On January 30, 2018, the Board was notified by the Department of Veterans Affairs (VA) that the Veteran died in January 2018.  

	
CONCLUSION OF LAW

Due to the Veteran's death, the Board lacks jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion on the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect an eligible person's right to request substitution for purposes of continuing the claim.  This request must be filed within one year of the Veteran's death.  See 38 U.S.C. § 5121A ; 38 C.F.R. § 3.1010(b).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  See 38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


